Exhibit 10.11

SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement (the “Agreement”) effective June 30,
2009 (the “Closing Date”), is by and between Platinum Studios, Inc., a
California corporation ("Platinum" or “Purchaser”), having its principal offices
at 11400 West Olympic Boulevard, 14th Floor, Los Angeles, California 90064;
Wowio LLC, a Pennsylvania limited liability (“Wowio Penn”), having its offices
at 11400 W. Olympic, 14th Floor, Los Angeles, Wowio LLC, a Texas limited
liability company, with offices at 2525 Driscoll Street Houston, TX 77019
(“Wowio Texas”), and Brian Altounian (“Altounian”), an individual, and sole
owner of Alliance Acquisitions, Inc., which is the sole member (“ Alliance”) of
Wowio Texas.

RECITALS:

     A. ALTOUNIAN, through a newly-established Texas limited liability company,
WOWIO TEXAS, which is owned 100% by Alliance, desires to obtain a controlling
interest in WOWIO PENN, and will do so by causing WOWIO TEXAS to acquire 100% of
the issued and outstanding securities of WOWIO PENN from Platinum.

     B. It is the intention of the parties hereto that: (i) ALTOUNIAN, shall
cause WOWIO TEXAS, to acquire all (100%) of the membership interests of WOWIO
PENN, in exchange for the assumption of liabilities and royalty agreement set
forth below (the “Exchange”); and (ii) the Exchange shall qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act of 1933, as amended, and under the applicable securities laws of
each state or jurisdiction where the Majority Interest Holders of WOWIO TEXAS
reside.

     C. Alliance, as the sole member of WOWIO TEXAS deems it to be in the best
interest of WOWIO TEXAS to acquire the membership interests of WOWIO PENN.

     D. Platinum deems it to be in the best interests of Platinum to sell the
WOWIO PENN membership interests for the valuable consideration, as provided
below.

     NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

SECTION 1. EXCHANGE OF SHARES

     1.1 Exchange of Membership Interests. WOWIO TEXAS and Platinum hereby agree
that Platinum, shall, on the Closing Date (as hereinafter defined), exchange all
of the issued and outstanding membership interests of WOWIO PENN (the “WOWIO
PENN Membership Interests”) for the total purchase consideration of $3,150,000.
The total consideration shall be comprised of the following: (1) the assumption
by WOWIO TEXAS of an aggregate of $1,068,288.45 in debt

 

1

--------------------------------------------------------------------------------

owed by Platinum to those individuals (the “Platinum Creditors”) set forth on
Schedule A attached hereto (“Platinum Assumed Liabilities”); (2) debt of WOWIO
PENN existing as of the Closing Date in the aggregate amount of $567,760.11, as
more specifically set forth on Schedule B attached hereto (the “Existing WOWIO
PENN Liabilities”), and (3) an additional $1,513,936 to be paid via a royalty of
20% of gross revenues generated by WOWIO PENN,, its successors and assigns (the
“Purchase Consideration Balance”) after which the royalty rate would decrease to
10%, and remain at 10% in perpetuity. The WOWIO PENN Membership Interests will
be restricted against resale pursuant to the provisions of Federal and state
securities laws. The WOWIO PENN Membership Interests to be tendered will
represent all of the issued and outstanding capital interests of WOWIO PENN.

     1.2 Delivery of Membership Interests. On the Closing Date, Platinum will
deliver to WOWIO TEXAS the certificates representing the WOWIO PENN Membership
Interests, to the extent such certificates exist, duly endorsed (or with
executed assignments) so as to make WOWIO TEXAS the sole owner thereof.

     1.3 Restricted Securities. The WOWIO PENN Membership Interests have not
been registered under the Securities Act of 1933, as amended (the "Securities
Act"), and may not be resold unless the resale thereof is registered under the
Securities Act or an exemption from such registration is available. Each
certificate representing the WOWIO PENN Membership Interests, to the extent such
certificates exist, will have a legend thereon in substantially the following
form:

The Interests represented by the certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"). The Interests have been acquired
for investment and may not be sold or transferred in the absence of an effective
Registration Statement for the resale of the Interests under the Act unless in
the opinion of counsel satisfactory to the Company, registration is not required
under the Act.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF PLATINUM AND WOWIO PENN

The Sole Member of WOWIO PENN, Platinum, hereby represents and warrants as
follows:

     2.1 Organization and Good Standing. WOWIO PENN is a limited liability
company duly organized, validly existing and, to the knowledge of Platinum is in
good standing under the laws of the State of Pennsylvania. WOWIO PENN has the
corporate power and authority to carry on its business as presently conducted.
WOWIO PENN is qualified to do business in all jurisdictions where the failure to
be so qualified would have a material adverse effect on its business.

 

2

--------------------------------------------------------------------------------

     2.2 Corporate Authority. WOWIO PENN has the power to operate as a limited
liability company and to perform any corporate obligations hereunder. The
execution and delivery of this Agreement by Platinum,, and the consummation of
the transaction contemplated hereby, are not in violation of any restrictions
governing member transactions. The execution and performance of this Agreement
will not violate or conflict with any provision of the Articles of Organization
or the Operating Agreement of WOWIO PENN.

     2.3 Ownership of Interests. Platinum is the owner of record and
beneficially of all of the issued and outstanding membership interests of WOWIO
PENN. Platinum represents and warrants that it owns such membership interests
free and clear of all rights, claims, liens and encumbrances, and the membership
interests have not been sold, pledged, assigned or otherwise transferred except
pursuant to this Agreement.

     2.4 Approvals. To Platinum’s knowledge, no approval, authorization,
consent, order or other action of, or filing with, any person, firm or
corporation or any court, administrative agency or other governmental authority
is required in connection with the execution and delivery of this Agreement by
WOWIO PENN or Platinum for the consummation of the transactions described
herein.

     2.5 No Breach. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not:

     (i) violate any provision of the Articles of Organization or the Operating
Agreement of WOWIO PENN;

     (ii) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, WOWIO
PENN or upon the properties or business of WOWIO PENN; or

     (iv) violate any statute, law or regulation of any jurisdiction applicable
to the transactions contemplated herein which could have a material, adverse
effect on the business or operations of WOWIO PENN.

     2.6 Litigation. Except for the pending lawsuit filed by Paul Franz against
WOWIO PENN and Platinum , there are no pending lawsuits filed against WOWIO
PENN.

     2.7 Access to Records. The corporate financial records, minute books and
other documents and records of WOWIO PENN have been made available to WOWIO
TEXAS and Altounian prior to the Closing hereof.

     2.8 Capitalization. The authorized capital of WOWIO PENN consists of one
membership interest, held by Platinum.

 

3

--------------------------------------------------------------------------------

     2.9 No Other Disclosures; “As Is” Transaction. The managing member of WOWIO
TEXAS, Altounian, is also the senior officer of Platinum who has been
responsible for day-today activities of WOWIO PENN since its acquisition by
Platinum and, therefore, WOWIO TEXAS through its managing member, Altounian, has
sufficient knowledge of WOWIO PENN, its business, operations, liabilities and
assets, to consummate this acquisition of WOWIO PENN “as is and where is”
without any further representations or warranties from Platinum.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF WOWIO TEXAS

     Altounian, as the sole owner of Alliance, which is the sole member of WOWIO
TEXAS, together with WOWIO TEXAS hereby represent and warrant as follows:

     3.1 Organization and Good Standing. WOWIO TEXAS is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas.

     3.2 Investment Representation. WOWIO TEXAS is not relying upon any
representation or warranty by Sellers with respect to the value of the
Interests, except as specifically set forth in this Agreement, and accordingly,
no such representations or warranties are made.

     3.3 Corporate Authority. WOWIO TEXAS has the power to operate as a limited
liability company and to perform any corporate obligations hereunder. The
execution and delivery of this Agreement by WOWIO TEXAS, and the consummation of
the transaction contemplated hereby, are not in violation of any restrictions
governing member transactions. The execution and performance of this Agreement,
will not constitute a material breach of any agreement, indenture, mortgage,
license or other instrument or document to which WOWIO TEXAS is a party and will
not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to WOWIO TEXAS or its properties. The execution and performance of
this Agreement will not violate or conflict with any provision of the Articles
of Organization or the Operating Agreement of WOWIO TEXAS.

     3.4 Ownership. Altounian, together with his company Alliance Acquisitions,
Inc., constitute a majority of the voting interests of WOWIO TEXAS.

     3.5 Approvals. No approval, authorization, consent, order or other action
of, or filing with, any person, firm or corporation or any court, administrative
agency or other governmental authority is required in connection with the
execution and delivery of this Agreement by WOWIO TEXAS for the consummation of
the transactions described herein.

     3.6 No Breach. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not:

     (i) violate any provision of the Articles of Organization or the Operating
Agreement of WOWIO TEXAS;

 

4

--------------------------------------------------------------------------------

     (ii) violate, conflict with or result in the breach under any contract or
other agreement to which WOWIO TEXAS is a party or by or to which it or any of
its assets or properties may be bound or subject;

     (iii) violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
WOWIO TEXAS or upon the properties or business of WOWIO TEXAS; or

     (iv) violate any statute, law or regulation of any jurisdiction applicable
to the transactions contemplated herein which could have a material, adverse
effect on the business or operations of WOWIO TEXAS.

SECTION 4A. CONDITIONS PRECEDENT

     4.1 Conditions Precedent to the Obligation of Sellers. All obligations of
Platinum under this Agreement are subject to the fulfillment, prior to or as of
the Closing Date, as indicated below, of each of the following conditions:

              (a) The assumption by WOWIO TEXAS of the Platinum Liabilities
pursuant to an assignment and assumption agreement in a form acceptable to
Platinum (the “Assignment and Assumption Agreement”) and receipt by Platinum of
releases executed by each of the Platinum Creditors irrevocably releasing
Platinum from the Platinum Liabilities in a form acceptable to Platinum (the
“Creditor Releases”); and

               (b) WOWIO TEXAS shall have performed and complied in all material
respects, with all covenants, agreements, and conditions set forth in, and shall
have executed and delivered all documents required by this Agreement to be
performed or complied with or executed and delivered by them prior to or at the
Closing.

     4.2 Conditions Precedent to the Obligations of WOWIO TEXAS All obligations
of WOWIO TEXAS under this Agreement are subject to the fulfillment, prior to or
at Closing, of each of the following conditions:

               (a) The representations and warranties by WOWIO PENN, contained
in this Agreement or in any certificate or document delivered pursuant to the
provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time;

 

5

--------------------------------------------------------------------------------

               (b) Platinum shall have performed and complied with, in all
material respects, all covenants, agreements, and conditions set forth in, and
shall have executed and delivered all documents required by this Agreement to be
performed or complied or executed and delivered by them prior to or at the
Closing;

SECTION 4B. CONDITIONS SUBSEQUENT

Within 30 days following the Closing, WOWIO PENN shall execute and deliver to
Platinum a royalty agreement providing for the payment of two distinct royalty
percentage: 20% until Platinum receives the Purchase Consideration Balance and
10% thereafter in perpetuity, as more specifically set forth in Schedule C
attached hereto (the “Royalty Agreement”);

SECTION 5. COVENANTS

     5.1 Corporate Examinations and Investigations. Prior to the Closing Date,
the parties acknowledge that they have been entitled, through their employees
and representatives, to make such investigation of the assets, properties,
business and operations, books, records and financial condition of the other as
they each may reasonably require. No investigations, by a party hereto shall,
however, diminish or waive any of the representations, warranties, covenants or
agreements of the party under this Agreement.

     5.2 Further Assurances. The parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
Each such party shall use its best efforts to fulfill or obtain the fulfillment
of the conditions to the Closing, including, without limitation, the execution
and delivery of any documents or other papers, the execution and delivery of
which are necessary or appropriate to the Closing.

SECTION 6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     Notwithstanding any right of either party to investigate the affairs of the
other party and its members, each party has the right to rely fully upon
representations, warranties, covenants and agreements of the other party and its
members contained in this Agreement or in any document delivered to one by the
other or any of their representatives, in connection with the transactions
contemplated by this Agreement. All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the closing
hereunder for one year following the Closing.

 

6

--------------------------------------------------------------------------------

SECTION 7. INDEMNIFICATION

     7.1 Indemnification by WOWIO TEXAS and WOWIO PENN. From and after the
Closing Date, WOWIO TEXAS and WOWIO PENN, jointly and severally, on their own
behalf and on behalf of their successors and assigns hereby agree to indemnify,
defend and hold harmless Platinum, its affiliates, subsidiaries, officers,
directors, shareholders, employees, agents and other representatives (each, a
“Platinum Affiliate”) from and against any and all claims, losses, damages of
any kind, liabilities, obligations, actions, deficiencies, demands, costs, and
expenses (whether or not arising out of third party claims), including, without
limitation, all interest, fines, penalties, amounts paid in settlement, costs of
mitigation, reasonable attorneys’ fees, court costs and all amounts paid in
investigation, defense or settlement of any of the foregoing (collectively,
“Damages”) imposed upon, incurred or sustained by any Platinum Affiliate arising
out of or in connection with or as a result of or incident to (i) any
misrepresentation made under Section 3 hereof,, (ii) the Platinum Assumed
Liabilities, or (ii) the business and/or operation of WOWIO PENN, both prior and
subsequent to the Closing Date, including (without limitation) the WOWIO PENN
Existing Liabilities.

     7.2 Indemnification by Platinum. From and after the Closing Date, Platinum,
on its own behalf and on behalf of its successors and assigns hereby agree to
indemnify, defend and hold harmless WOWIO TEXAS and WOWIO PENN, and their
respective affiliates, subsidiaries, officers, directors, shareholders,
employees, agents and other representatives (each, a “Wowio Affiliate”) from and
against any and all Damages imposed upon, incurred or sustained by any Wowio
Affiliate arising out of or in connection with or as a result of or incident to
any misrepresentation made under Section 2.1 through 2.8 hereof.

     7.3 Indemnification of Former Members of WOWIO PENN. Platinum previously
acquired the WOWIO PENN Membership Interests from the former members of WOWIO
PENN pursuant to a Membership Acquisition Agreement dated July 15, 2008 (the
“Previous Acquisition Agreement”) which included indemnification provisions
given to Platinum and WOWIO PENN by the former members of WOWIO PENN. In the
event that WOWIO PENN and/or WOWIO TEXAS should incur any liability or cost that
would otherwise be covered by the indemnification provisions of the Previous
Acquisition Agreement, then Platinum hereby assigns to WOWIO PENN and WOWIO
TEXAS such rights to indemnification as a successor-in-interest to Platinum’s
rights under the Previous Acquisition Agreement; provided, however, nothing
herein shall prevent, proscribe or circumscribe Platinum’s rights to
indemnification under the Previous Acquisition Agreement to the extent Platinum
incurs any liability or cost that would subject to indemnification thereunder.

SECTION 8. DOCUMENTS AT CLOSING AND THE CLOSING

     8.1 Documents at Closing. At the Closing, the following transactions shall
occur, all of such transactions being deemed to occur simultaneously:

 

7

--------------------------------------------------------------------------------

     (a) WOWIO PENN will deliver, or will cause to be delivered, to WOWIO TEXAS
the following:

          (i) Certificates, if any exist, representing the WOWIO PENN Membership
Interests to be delivered to WOWIO TEXAS will be delivered, along with duly
executed powers transferring such certificates to WOWIO TEXAS.

          (ii) all other items, the delivery of which is a condition precedent
to the obligations of WOWIO TEXAS, as set forth in Section 4.

          (iii) resignation of the Manager;

          (iv) corporate resolutions approving sale of WOWIO PENN Membership
Interests pursuant to this Agreement; and

          (v) all available corporate records of WOWIO PENN;

    (b) WOWIO TEXAS will deliver, or cause to be delivered:

          (i) the Assignment and Assumption Agreement;

          (ii) the Creditor Releases; and

          (iii) resolution of members approving the acquisition of the WOWIO
PENN Membership Interests pursuant to this Agreement.

8.2 The Closing. The Closing shall take place on the Closing Date at the offices
of Platinum. At the Closing, the parties shall provide each other with such
documents as may be necessary.

SECTION 9. MISCELLANEOUS

9. 1 Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.

 

8

--------------------------------------------------------------------------------

9.2 Amendment. This Agreement may be amended or modified only by an instrument
of equal formality signed by the parties or the duly authorized representatives
of the respective parties.

9.3 Assignment. This Agreement is not assignable except by operation of law.

9.4 Notice. Until otherwise specified in writing, the mailing addresses and fax
numbers of the parties of this Agreement shall be as follows:

              To: WOWIO TEXAS:

                    Brian Altounian
                    11400 W. Olympic Blvd, Suite 1400
                    Los Angeles, California 90064
                    (310) 807-8181 direct
                    (310) 276-2799 fax

             To: WOWIO PENN/PLATINUM:

                   Scott Rosenberg, CEO
                   Platinum Studios, Inc.
                   11400 West Olympic Boulevard, Suite 1400
                   Los Angeles, California 90064

            with copy to:

                  Dieterich & Mazarei
                  11300 W. Olympic Boulevard, Suite 800
                  Los Angeles, California 90064

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.

     9.5 Governing Law. This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of California, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.

     9.6 Publicity. No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.

 

9

--------------------------------------------------------------------------------

     9.7 Entire Agreement. This Agreement (including the Exhibits and Schedules
to be attached hereto) and the collateral agreements executed in connection with
the consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the exchange and issuance of the
WOWIO PENN Interests and the WOWIO TEXAS Interests and related transactions, and
supersede all prior agreements, written or oral, with respect thereto.

     9.8 Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

     9.9 Severability of Provisions. The invalidity or unenforceability of any
term, phrase, clause, paragraph, restriction, covenant, agreement or provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.

     9.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.

     9.11 Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.

     9.12 Tax Treatment. WOWIO TEXAS and Platinum acknowledge that they each
have been represented by their own tax advisors in connection with this
transaction; that none of them has made a representation or warranty to any of
the other parties with respect to the tax treatment accorded this transaction,
or the effect individually or corporately on any party under the applicable tax
laws, regulations, or interpretations; and that no opinion of counsel or private
revenue ruling has been obtained with respect to the effects of this transaction
under the Code.

     9.13 Press Releases. The parties will mutually agree as to the wording and
timing of any informational releases concerning this transaction prior to and
through Closing.

 

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

WOWIO TEXAS LLC
a Texas limited liability company

By: Alliance Acquisitions, Inc., Sole Member

By:
_______________________________
Brian Altounian, CEO

WOWIO, LLC,
a Pennsylvania limited liability company

By: Platinum Studios, Inc., sole member

By:
____________________________
Scott Mitchell Rosenberg, CEO

PLATINUM STUDIOS, INC.

By:      Scott Mitchell Rosenberg, CEO 


 

11

--------------------------------------------------------------------------------